Citation Nr: 1022363	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  00-10 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case was previously before the Board, most recently in 
June 2008, when the Board denied the claim on appeal.  The 
Veteran appealed the Board's June 2008 decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 'the 
Court').  By Order dated April 2009, the Court vacated the 
Board's June 2008 decision pursuant to an April 2009 Joint 
Motion for Remand.

The Veteran was afforded a video conference hearing at the RO 
in March 2002.  This hearing was conducted by a Veterans Law 
Judge who has since left the Board.  In April 2006 the 
Veteran was offered a new hearing but, in a reply letter 
dated that same month, the Veteran declined to participate in 
another hearing.


FINDINGS OF FACT

1.  During his active duty service, the Veteran suffered an 
injury to the low back involving probable damage to the discs 
at L4-L5 and L5-S1.

2.  The Veteran has periodically suffered low back 
symptomatology since service.

3.  The Veteran suffered a subsequent injury to his low back 
as a result of an accident in 1994.

4.  It is at least as likely as not that the Veteran's 
current degenerative disc disease of the thoracolumbar spine 
is causally related to the inservice low back injury.


CONCLUSION OF LAW

Degenerative disc disease of the thoracolumbar spine was 
incurred in the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue on appeal involves a claim of service connection 
for intervertebral disc disease, status post laminectomy.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is clear from the record that the Veteran has a current 
diagnosis of intervertebral disc disease.  The veteran's 
primary contention in this case is that his current 
intervertebral disc disease was caused by a back injury 
suffered while lifting heavy equipment during his final week 
of service in Vietnam in September 1969.  The Veteran 
acknowledges that there is no indication of such an injury in 
the service medical records, but emphasizes that he promptly 
complained of lower back pain at least as early as October 
1969 when he originally filed his claim for service 
connection.  This proximately contemporaneous report of back 
pain is documented in the record.  The Board notes that the 
Veteran has expressed concern that his testimony regarding 
in-service injury may have been disbelieved by VA.  To the 
extent that the Veteran contends that he suffered a back 
injury in the circumstances he describes in September 1969, 
the Board finds no reason to doubt the sincerity and 
credibility of the Veteran's testimony and notes that the 
record reflects he did quickly report a back problem to VA 
shortly thereafter.

However, the critical question in this case is not whether 
the Veteran suffered a back injury during service as he 
describes, but whether any injury suffered during service 
caused the intervertebral disc disease which was diagnosed in 
early 1995.  The record shows, and the Veteran has 
acknowledged, that the early 1995 diagnosis of his current 
back disability followed a May 1994 accident in which the 
Veteran injured his back while working.  The Veteran has 
testified that this more recent back injury was not serious; 
he contends that his current back disability is associated 
with a pathology dating back to his described in-service 
injury and was not caused by any post-service incident.  The 
significance of the May 1994 accident to the Veteran's 
current back disability has emerged as an essential medical 
question in resolving this case.

The Board notes that the Veteran has offered credible 
testimony regarding his injuries and experienced 
symptomatology, and the Veteran is competent to provide such 
evidence in this case for the Board's consideration.  
However, with regard to questions involving medical 
expertise, such as determinations of diagnosis or causal 
etiology, the Board must rely upon medical professionals to 
provide evidence.  The Veteran has asserted that his current 
back disability was caused by an in-service incident and not 
by any post-service event.  However, as a lay person, the 
Veteran is simply not competent to interpret his history of 
symptoms and draw medical conclusions about the diagnosis or 
etiology of his back disability for the purposes of this 
case.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
This should not be understood to suggest that the Veteran's 
testimony is not considered sincere, only that the Board's 
findings with regard to medical diagnosis and etiology of the 
back disability must rely upon competent medical evidence and 
not lay testimony.

Turning to the evidence, the medical documents and opinions 
surrounding this matter create a complicated evidentiary 
record containing conflicting elements.  A November 1969 VA 
examination report, and its associated x-ray report, found no 
evidence of disease or injury of the Veteran's back at that 
time.  It appears that the Veteran saw a number of doctors in 
connection with his lower back pain following his return from 
Vietnam, and the Veteran has indicated that no consistent 
diagnosis emerged from these consultations.  Some of these 
consultations and examinations are documented in the record, 
including reports from November 1969, February 1970, and 
September 1971.  The Veteran also describes his back symptoms 
and attempted treatments in significant detail in the 
transcript of his December 1983 hearing testimony.  In 
particular, the hearing transcript includes the Veteran's 
description of his own suspicions that he had an undiagnosed 
neurological back injury at that time.

Of great significance in this case is the May 1994 accident 
which involved back trauma; the record indicates that this 
accident involved a step on a set of wooden stairs, or a 
porch, collapsing under the Veteran causing him to fall 
backwards.  At his March 2002 hearing before a member of the 
Board of Veterans Appeals, the Veteran testified that his May 
1994 fall was 'slight' and 'relatively minor.'  The Veteran 
contends that the back disability which was medically 
identified in the aftermath of his May 1994 fall was not 
caused by the fall, but was a long-undiagnosed disability 
which he had been experiencing ever since 1969.

Medical records, including private medical records from the 
Veteran's doctors, suggest that the May 1994 fall was more 
significant than the veteran describes.  In particular, a 
September 1995 medical report leading into back surgery 
details the history of the back pathology; this report 
indicates that the May 1994 fall resulted in 'immediate onset 
of mid back pain which gradually progressed.'  Additionally, 
this report describes radiating pain down the Veteran's legs 
with onset apparently associated with the May 1994 fall.  In 
early 1995, the Veteran was diagnosed with intervertebral 
disc damage and underwent back surgery for this injury in 
September 1995.

There have been three VA examinations of the Veteran's back 
conducted in connection with this claim since the Veteran's 
May 1994 accident.  The three corresponding VA examination 
reports draw three different conclusions regarding a possible 
nexus between the Veteran's current back disability and his 
service; the opinions also include some inconsistent 
characterizations of the medical evidence of record.

In December 2000, a VA examiner opined that she 'presumed' 
the current back disability is related to service based upon 
her review of the claims folder and the timing of the 
Veteran's first documented complaints of lower back pain.  
This conclusion has some probative value, but is not 
conclusive enough to be accorded substantial probative 
weight.  The examiner does not clearly indicate a medical 
opinion with a clinical rationale for the conclusion, but 
rather expresses a presumption following a history of back 
pain.  The word 'presumed' suggests at least a somewhat 
speculative nature to the statement, rather than a conclusive 
medical finding.  The speculative nature of this statement, 
even when authored by a medical professional, diminishes its 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127- 
28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993); see 
also Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Additionally, 
'presumed' indicates that the examiner had not identified an 
adequate factual basis for clinically determining the 
likelihood of a nexus.  A bare conclusion, even one reached 
by a medical professional, is not probative without a factual 
predicate in the record.  Miller v. Brown, 11 Vet. App. 345, 
348 (1998).

In July 2004, another VA examination was conducted and the 
report indicates that the examiner was unable to determine if 
the current back disability was caused by an in-service 
incident so long ago.  As this report declines to offer an 
answer to the medical question of nexus involved in this 
case, no more discussion of this report is necessary to the 
Board's analysis at this time.

Finally, an April 2005 VA examination report provides the 
opinion that there is less than a fifty percent chance that 
the Veteran's current back disability is related to service.  
This April 2005 report, however, indicates that its 
conclusion is based upon a review of the claims file that 
revealed 'no evidence of the veteran seeking care for his 
back up until the 1994 injury.'  This statement suggests that 
the April 2005 VA examination opinion may not have considered 
the significant medical evidence related to the Veteran's 
back pain prior to the May 1994 accident.  Thus, this opinion 
against the claim cannot be accorded significant probative 
weight either; it is based upon a factual assertion which is 
inconsistent with the record. Moreover, the evidence that the 
Veteran sought treatment for back pain in the months and 
years immediately following service was the entire basis for 
the December 2000 examiner's speculative statement in support 
of the Veteran's claim.

Thus, none of the VA examination reports offer a 
substantially probative medical opinion on the question of 
nexus in this case.

In support of his claim, the Veteran has submitted a March 
2002 statement from his private neurosurgeon.  This evidence 
was submitted specifically to support the Veteran's 
contention that limitations in medical technology during the 
years following his in-service injury could have obscured his 
back pathology from medical professionals and from accurate 
diagnosis.  In response to questions submitted by the 
Veteran, the neurosurgeon opines that 1) the Veteran's 
herniated discs were difficult to detect even with modern 
medical imaging technology, 2) ruptured discs do not 
generally show up on plain x-rays, 3) herniated discs could 
have been difficult to diagnose in the years following the 
Veteran's service, and 4) it is possible for herniated discs 
to manifest in the pattern of pain exhibited by the Veteran 
following service and to not include radiating pain down the 
back of a leg.

The Board's review of the above-discussed evidence, combined 
with the credible and consistent testimony of the Veteran 
over time, led the Board to believe that an adequate medical 
opinion was necessary to clarify the record in this case and 
give the Veteran's claim every consideration.  In June 2006, 
the Board sought a VHA medical advisory opinion to provide 
adequate clarity as to the medical facts in this case and to 
determine if there was any medical basis for finding a nexus 
between the Veteran's current intervertebral disc disease and 
his service.  However, the April 2009 Joint Motion for Remand 
explains that the obtained VHA medical advisory opinion is 
inadequate to provide the competent medical determination 
needed for the Board to decide this appeal.  Under the 
circumstances, the Board finds no reason to further discuss 
this VHA medical  opinion, which plays no role in the 
decision reached in this case.

Following the April 2009 Joint Motion for remand, the Board 
sought a new independent medical opinion to develop adequate 
medical evidence addressing the conflicting evidence in this 
matter and answering the essential medical questions at 
issue.  The result of the Board's November 2009 solicitation 
of an independent medical opinion is a report signed by a 
specialist in neurosurgery.  This report discusses the facts 
of the Veteran's in-service injury, the in-service documented 
evidence, the post-service documented evidence, post-service 
history, the May 1994 injury, and the chronology of the 
diagnosis of the Veteran's current back disability.  The 
neurosurgery expert opined that the Veteran's chronic lumbar 
spondylotic degenerative disc disease is long standing.  
Further, he discussed that the Veteran's symptoms prior to 
the injury episode in 1994 were consistent with a lumbar disc 
injury sustained in the July 1968 episode.  The expert opined 
that the Veteran sustained a lumbar strain when lifting the 
battery from the boat in a stooped position during service, 
and that this 'probably' injured discs at L4-5 and L5-S1 as 
the initial disc injury; the examiner cited the facts that 
low back pain had onset at that time and then persisted 
throughout the years.

The authoring expert explained that MRI technology was not 
available when the Veteran's complaints were initially 
evaluated.  Thus, the expert explains that the diagnosis 
could not have been appreciated by physicians at that time.  
The expert opines that the injury event of July 1968 as 
described by the Veteran is consistent with force strain 
applied to lumbar spine that could cause tears in annular 
ligaments at discs of L4-L5 and L5-S1.  Taking all of the 
information into account, the expert concluded that "[t]here 
is greater than 50% probability that lumbar strain incurred 
by lifting battery out of hold of a boat while in stooped 
position would cause injury to L4-5 or L5-S1 discs that would 
result in chronic low back and intermittent sciatic radiating 
symptoms."  The expert explains that the Veteran would have 
been vulnerable to further disc injury and disc rupture as a 
result of this, particularly with continued lifting, bending, 
and straining that accompanies manual labor.  Most 
significantly, the independent medical expert concluded that 
the Veteran's current lumbar disc disease is etiologically 
related to the Veteran's service.

The Board finds that this support medical opinion is adequate 
and probative to resolve the essential questions raised in 
this appeal.  With consideration of all of the pertinent 
evidence and facts, the expert presents a thorough discussion 
and rationale supporting a finding that the Veteran's current 
lumbar disc disease is probably etiologically linked to 
service.  The Board finds that this opinion is adequate and 
persuasive, in light of a broad review of the other 
conflicting indications of record, to resolve this appeal in 
the Veteran's favor.

In sum, after weighing the positive evidence with the 
negative evidence, the Board believes that a balance of such 
evidence exists so as to warrant entitlement to service 
connection under the provisions of 38 U.S.C.A. § 5107(b).  
The evidence does not clearly compel such a grant, but there 
is such a state of equipoise of the evidence to warrant 
application of the doctrine of reasonable doubt.

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  He will 
have the opportunity to initiate an appeal from these 
'downstream' issues if he disagrees with the determinations 
which will be made by the RO in giving effect to the Board's 
grant of service connection.




ORDER

Service connection is warranted for degenerative disc disease 
of the thoracolumbar spine.  To this extent, the appeal is 
granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


